Citation Nr: 0030953	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for severe muscle 
damage, Group XII, of the right lower leg with traumatic 
degenerative joint disease of the right ankle, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
February 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran, his spouse, and his representative appeared 
before a Member of the Board at the RO in July 2000.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for severe muscle damage, Group XII, of 
the right lower leg with traumatic degenerative joint disease 
of the right ankle and traumatic arthritis of the right knee 
to the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board observes that the RO granted an increased 
evaluation for fracture of left calcaneus in June 1999.  The 
veteran filed a notice of disagreement with this decision and 
the RO, in August 1999, issued a Statement of the case 
addressing this issue; however, a substantive appeal 
addressing the evaluation of the left ankle disability is not 
of record.  The Court has noted that 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure "appellate review" by the BVA.  
Absent a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Thus, while 
testimony was taken on this issue at the Travel Board 
hearing, it turns out that the Board does not have 
jurisdiction of the issue of entitlement to an increased 
evaluation in excess of 10 percent for fracture of left 
calcaneus at this time.

The issue of an increased rating for a right knee disorder 
will be considered within the remand section of this 
document.


FINDINGS OF FACT

1.  The veteran's severe muscle damage, Group XII, of the 
right lower leg with traumatic degenerative joint disease of 
the right ankle is severe in degree, and there is loss of 
function due pain commensurate with tender and painful 
scarring.  

2.  There is no separate residual vascular or neurological 
impairment, and the scar from the injury also does not cause 
any separate and distinct impairment, beyond that discussed 
below for functional loss due to pain.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no more, for severe 
muscle damage, Group XII, of the right lower leg with 
traumatic degenerative joint disease of the right ankle and 
loss of function due to pain, have been met. 38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.56, 4.71a, 4.73, Diagnostic Codes 5270, 5312, 7804 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service records reveal that in March 1953 while serving in 
Korea, the veteran sustained numerous wounds from enemy 
shrapnel including penetrating wounds to the right leg with a 
compound comminuted fractured the medial condyle of the right 
tibia.  The wounds were debrided and the veteran was placed 
on antibiotics.  The veteran was flown to 382nd General 
Hospital in Japan where there was further debridement and 
closure of the wounds.  The diagnoses included wound, 
missile, shell fragment, penetrating right leg and compound 
comminuted fracture of the right medical condyle tibia with 
no artery or nerve involvement.  In January 1954, an Army 
Physical Evaluation Board noted that as a result of his 
wounds, the veteran sustained injury to Muscle Group XII with 
partial loss of extensor hallucis longus and tibialis antious 
on the right with weakness and limitation of motion of the 
right ankle to 90 degrees dorsiflexion and 120 degrees 
plantar flexion.  In a January 1954 Disposition Board 
proceeding, it was recommended that the veteran be found 
physically unfit for military service.  The veteran was 
discharged from active duty in February 1954.

At a May 1954 VA examination, the examiner noted that there 
was loss of extension and flexion of the right ankle, that 
the extension tendons of the right ankle were bound down in 
the scar or the right leg and pull on side to side motion, 
and that the right great toe is about fixed.  It was noted 
that he wore an ankle brace on the right ankle.  The 
diagnoses included limitation of motion of the right ankle.  
In a May 1954 rating decision, the RO granted service 
connection for severe muscle damage, group XII, and assigned 
a 30 percent evaluation under Diagnostic Code 5312.

In February 1998, the veteran requested an evaluation of his 
service-connected right leg disabilities to determine a 
current rating.  

VA medical records from February 1997 to February 1998 
reflect that the veteran's complaints of continued ankle 
discomfort since service in 1954 and that he was able to walk 
with the assistance of a cane.  There was no erythema or 
edema of the ankle and muscle strength was 4/5 in the right 
leg.  The diagnoses included degenerative joint disease; 
wounds in Korea involving comminuted fractures of the right 
leg.

At March 1998 VA examinations, the veteran reported that his 
ankles did not bother him, his complaints related to his 
right knee.  On evaluation, the examiner noted that muscle 
strength in the lower right leg was good.  There was no 
edema, effusion, instability, heat, or redness.  It was noted 
that he walked with a marked limp favoring the right leg and 
used a cane.  There was no ankylosis.   The diagnosis was 
shrapnel wound of the right lower leg with minor, if any, 
functional loss of the muscle.

At a January 1999 VA examination, the veteran reported that 
he had shrapnel injuries to both ankles and his right knee in 
Korea.  He complained of pain and stiffness, worse with cold 
weather.  He stated that he used crutches, braces, and a 
cane.  On evaluation, there was objective evidence of painful 
motion without edema or effusion.  There was instability, 
weakness, slight tenderness, and some guarding on movement.  
The examiner reported that the veteran walked with a marked 
limp favoring the right, had an anklette on the right ankle, 
and used a cane.  Range of motion of the right ankle included 
dorsiflexion to 8 degrees, and plantar flexion to 16 degrees.  
X-ray evaluation revealed multiple radiopaque bullet pellets 
noted in the soft tissue of the lower right leg with modeled 
deformity of the distal and right tibia near the medial 
malleolus, representing a healed fracture.  The diagnosis was 
traumatic degenerative joint disease of the right ankle with 
loss of function due to pain. 

At his July 2000 hearing, the veteran testified that he 
experienced stiffness, swelling, and pain in both ankles, 
that he has fallen because of his ankles, and that he used a 
wheelchair for shopping for groceries. 

II. Analysis

The veteran contends that the severe muscle damage, Group 
XII, of the right lower leg he suffered in his right leg has 
been evaluated as 30 percent disabling since 1954 and 
requires a more current evaluation.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which are potentially relevant to the claim for increased 
evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
All pertinent medical records identified by the veteran are 
of record.  See Schafrath.

The RO has assigned a 30 percent disability rating, which 
contemplates severe disorder under 38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2000).  The specific disability of the 
right lower extremity to be considered here concerns the 
muscles.  Diagnostic Code 5312 pertains to the muscles of 
Group XII.  These are the anterior muscles of the leg: the 
tibialis anterior; the extensor digitorum longus; the 
extensor hallucis longus; and the peroneus tertius.  The 
function of the muscle group is dorsiflexion, extension of 
the toes, and stabilization of the arch.  While certain 
provisions pertaining to the evaluation of muscle injuries 
were amended on July 3, 1997, the ratings for the varying 
levels of severity of muscle injuries (e.g., 10 percent, 20 
percent, 30 percent) remained unchanged.  Under the Schedule 
for Rating Disablities, 38 C.F.R. § 4.73, Diagnostic Code 
5312, a 30 percent evaluation is warranted for severe 
limitation of function of the anterior muscles of the leg, to 
include the tibialis anterior, extensor digitorum longus, 
extensor hallucis longus, and peroneus tertius.  38 C.F.R. 
§ 4.73, Diagnostic Code 5312 (2000).  The maximum evaluation 
of 30 percent is for assignment in cases of severe 
disability.  

The regulation provides that under DC's 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as follows: (1) slight disability; (2) moderate 
disability; (3) moderately-severe disability; (4) severe 
disability.  38 C.F.R. § 4.56(d) (2000).  The regulation 
provides that severe muscle injury is characterized by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  
Historically, there was prolonged hospitalization.  There may 
be evidence of inability to keep up with work requirements 
and/or evidence of ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2000).

At the outset, the Board wishes to make it clear that in 
evaluating the veteran's disability, the Board has considered 
all of the right ankle pathology, to include that associated 
with traumatic arthritis which has been identified recently 
as part of the service-connected disability.  However, it is 
noted that the provisions of 38 C.F.R. § 4.14 preclude the 
assignment of separate ratings for the same manifestations 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).  
Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban, 6 Vet. 
App. 261.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  

The regulations provide that traumatic arthritis is evaluated 
based on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2000).  Where the limitation of motion of 
the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a rating of 10 percent 
is warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003. Although there is diagnostic 
evidence that the veteran has traumatic arthritis of the 
right ankle, the currently assigned 30 percent evaluation 
addresses limitation of motion and is in excess of the 
maximum available for arthritis under the Schedule.

As the disability has been rated as severe, the question then 
becomes whether there is any other basis for an evaluation in 
excess of 30 percent for the veteran's muscle group XII 
disability.  Here, there is no evidence of ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity as required for a 
40 percent evaluation under Diagnostic Code 5270.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2000).  However, at a January 
1999 VA examination, the examiner opined that there was loss 
of function of the right ankle due to pain.  The Board finds 
that such finding warrants 40 percent evaluation with 10 
percent awarded as commensurate with tender and painful 
scarring.  See 38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 7804, 
(2000); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).   Accordingly, after reviewing the evidence of record 
in light of the applicable regulations, the Board finds that 
an evaluation of 40 percent for the veteran's severe muscle 
damage, Group XII, of the right lower leg with traumatic 
degenerative joint disease of the right ankle with loss of 
function due to pain is warranted.  As noted, the additional 
10 percent is assigned as commensurate with tender and 
painful scarring.  While the scar does not actually cause the 
impairment, the 10 percent rating is assigned.


ORDER

A 40 percent rating, but no more, for severe muscle damage, 
Group XII, of the right lower leg with traumatic degenerative 
joint disease of the right ankle with loss of function due to 
pain is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

At his July 2000 hearing, the veteran and his spouse 
testified that his right knee disability had worsened and the 
veteran stated that he had not had a VA examination of his 
right knee in approximately 2 years.  Review of the evidence 
of record indicates that a VA examination of the veteran's 
right knee disability was last performed in March 1998, more 
than 2 years ago.  The VA's duty to assist a claimant 
includes obtaining an examination and opinion in order to 
determine the nature and extent of the veteran's disability.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7).

Accordingly this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination of his 
right knee.  All indicated studies and 
tests including ranges of motion should 
be conducted.  The examiner should 
address the provisions of DeLuca in 
assessing the veteran's right knee 
disability.  The veteran is also 
provided an opportunity to provide 
copies or information of any medical 
treatment of the knee that he has had.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (2000), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  This remand serves as 
notification of the regulation.  If the 
appellant does not report, it should be 
determined whether the letter was sent 
to the correct address, and it should be 
determined whether the letter was 
returned as undeliverable.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the RO should readjudicate the instant issue.  If 
the benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellant consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


